Judgment, Supreme Court, New York County (John Cataldo, J), rendered October 14, 2005, convicting defendant, after a *118jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
Prior to trial, the parties agreed that an undercover officer would testify under an assumed name. The court properly exercised its discretion in denying defendant’s mistrial motion, made when the prosecutor’s opening statement revealed that the officer would be using a pseudonym. The court provided detailed and thorough instructions, both immediately and in its final charge, that the jury should draw no inference, either unfavorable to defendant or favorable to the officer’s credibility, from the use of an assumed name. Although the court told the jury that this was being done for the officer’s safety, it made clear that this referred to safety in general and had nothing to do with this defendant. The jury is presumed to have followed the court’s instructions (see People v Davis, 58 NY2d 1102, 1104 [1983]; People v Santiago, 52 NY2d 865 [1981]). In any event, were we to find any error, we would find it to be harmless.
We have considered and rejected defendant’s remaining claim. Concur—Friedman, J.P., Marlow, Nardelli, Buckley and Kavanagh, JJ.